Citation Nr: 1727425	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  17-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death benefits under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to June 1968.  The Veteran died in January 2014.

The appellant claims as his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans' Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  The rating decision denied for service connection for the cause of death.  The appellant submitted a notice of disagreement received on August, 2014.


FINDINGS OF FACT

 1. The death certificate shows that the Veteran died on January [REDACTED], 2014.   His death certificate lists cardiopulmonary arrest due to sepsis syndrome as the immediate cause of death. 

 2.  At the time of his death, the Veteran was in receipt of service connection for posttraumatic stress disorder with dysthymic disorder, bilateral hearing loss disability, and tinnitus.

 3.  Cardiopulmonary arrest due to sepsis syndrome did not manifest in service or to a compensable degree within one year of separation, and was not otherwise related to service.

 4.  TDIU had been awarded effective January 9, 2007.  He died in 2014.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

VA's duty to notify was satisfied by a June 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).


B.  Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (c)(4). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A (a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A (d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347   (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has been provided VA examinations.  Social security records were also obtained.  The death certificate has been associated with the electronic claims file in Virtual VA.  The Board notes that VA did not assist the appellant in obtaining a medical opinion concering the Veteran's cause of death.  However, the Board finds that a medical opinion is not required because the evidence of record is sufficient to decide the claim and there is no reasonable possibility that such an opinion would result in evidence to substantiate the claim.  Wood v. Peake, 520 F. 3d 1345, 1348 (Fed. Cir. 2008).  In this regard, as will be explained below, there is no evidence of an in-service incurrence or aggravation of a disease or injury that led to the Veteran's death.  Given the lack of evidence, a medical opinion is unnecessary.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.   The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


II.  Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1 (e).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, to include ischemic heart disease, if the disability is manifest to a compensable degree within one year following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  History and Analysis

The Veteran passed away on January [REDACTED], 2014.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the primary or contributory cause of death.  By way of medical history, prior to death, the Veteran was service connected for posttraumatic stress disorder with dysthymic disorder; bilateral hearing loss; and bilateral tinnitus.  The death certificate recorded the Veteran's primary cause of death as cardiopulmonary arrest due to sepsis syndrome. 

The Veteran's service treatment records are silent for any findings, complaints, diagnosis, or treatment for cardiopulmonary disease or sepsis.  A June 2014 letter requested that the appellant submit medical evidence showing that the Veteran's service connected conditions caused or contributed to death and/or medical evidence showing a reasonable probability that the condition which contributed to the Veteran's death was caused by disease that began during active duty service.  On July 7, 2014 VA received the appellant's submission of a VCAA Notice Response form indicating that she would send additional evidence to support her claim.  To date, VA has not received medical evidence indicating that the Veteran's cardiopulmonary arrest due to sepsis syndrome was incurred or aggravated by service, or caused by disease that began during a period of active duty service.  

Here, there is also no evidence that cardiopulmonary arrest due to sepsis syndrome was manifest to a compensable degree within one year of the Veteran's discharge from service.  There is no probative evidence of record relating this condition to service.  Entrance and exit examinations do not note this disability, and it did not manifest within one year from discharge.  Last, there are no medical opinions supporting the appellant's contention.

There is also no evidence in the record indicating that the above service connected conditions were either the principal or contributory causes of the Veteran's death.  Based on these findings, entitlement to service connection for the cause of the Veteran's death is denied because the evidence of record fails to show that it was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312.

In sum, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.   There is no evidence linking cardiopulmonary arrest due to sepsis syndrome to service, and no evidence establishing that the Veteran's service-connected disabilities were the principal or contributory causes of death.  Consequently, the appellant's claim for DIC must be denied.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  38 U.S.C.A. § 1318

Lastly, at the time of death, the Veteran was in receipt of TDIU.  Initially, the grant was effective March 2011.  In a separate decision, the Board granted an effective date consistent with the grant of service connection for PTSD of January 9, 2007.  He died in 2014.  Cleary, he was not in receipt of or entitled to receive a 100 percent evaluation for a period of ten years prior to death.  

Here, because there is no possibility of a grant dating back at least ten years, the appellant is not prejudiced by this decision.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to death benefits under 38 U.S.C.A. § 1318 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


